Citation Nr: 1626718	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2. Entitlement to an increased rating in excess of 10 percent disabling for left knee patellar tendonitis. 

3. Entitlement to an increased rating in excess of 10 percent disabling for right knee patellar tendonitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In July 2013, the Board, in pertinent part, denied reopening of a claim of service connection for hypertension. The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Joint Motion for Partial Remand, the Court vacated that portion of the July 2013 Board decision that denied reopening of a claim of service connection for hypertension, and remanded the case to the Board for adjudication consistent with the Court's order. 

In December 2014, the Board remanded the issues of entitlement to increased disability ratings for bilateral patellar tendonitis to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, for the reasons discussed below, another remand is required. 

In a March 2016 statement, the Veteran revoked Disabled American Veterans as his representative. To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The crux of the Veteran's application to reopen a claim of service connection for hypertension is whether the Veteran has the requisite medical expertise to provide a nexus opinion between his service-connected depression and his hypertension. The evidence demonstrates that the Veteran served as an optometry technician both during and after his military service. However, it is unclear whether the training the Veteran has received is sufficient to establish that he is competent to provide such a medical opinion. Accordingly, a remand is needed to obtain additional information regarding the extent of the Veteran's medical training and experience. 

Regarding the Veteran's increased rating claims, the Veteran, in March 2016, filed claims for a total disability rating based on individual unemployability and for specially adapted housing. In his application for increased benefits, the Veteran specifically identified that he is unemployable due, in part, to his knee disabilities. In addition, since the last adjudication of the claims by the AOJ in July 2015, updated VA treatment records, which reflect treatment of the Veteran's knee disabilities, have been associated with the claims file. Accordingly, a remand is required to afford the Veteran a new VA examination and for the AOJ to perform an initial review of the newly-associated relevant VA treatments records. 

Accordingly, the case is REMANDED for the following actions:

1. Request from the National Personnel Records Center, or any other appropriate entity, any available service personnel records not already of record. Associate all records obtained with the claims file. If any records identified are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Request from the Department of the Army, or the appropriate entity, detailed descriptions of medical training received by the Veteran, to include, but not limited to, descriptions of the following courses completed by the Veteran:

a. A January 1992 Eye Specialist Course lasting 12 weeks.

b. A July 1998 Medical Specialist Course lasting 10 weeks.

c. A January 2002 Emergency Medical Technician Course lasting three weeks.

In addition, request from the Department of the Army, or the appropriate entity, detailed descriptions of the Veteran's duties and responsibilities as an optometry technician. 

If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

4. Obtain any outstanding VA medical records and associate them with the claims file.

5. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and severity of the bilateral knee disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner is requested to provide a fully-reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



